Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 22-43 are presented for examination.  Claims 1-21 have been canceled by the preliminary amendment filed on 6/27/2019.
   
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/27/2019, 9/4/2019, 12-9/2019 and 8/24/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The disclosure is objected to because the disclosure need to be updated to include current status of application(s) sated in the specification page 1, paragraph 1, for example, U. S. Patent Application Serial No. 16/113,835, filed on 08/27/2018, now US Patent 10,338,565 and any other application(s) which are not listed and their current status as required such as 15/340338, 16/046519 and 16/395940 stated as related applications.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 22-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 22. 30, 32, 35-37, 39-40 and 43 is/are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the limitation(s) “non-deterministic predictive value”; examiner is not sure what is non-deterministic predictive value and how non-deterministic predictive values are determined or derived and how and from where these values are received or transfer or derived or determined which are not clear and specification is not clear as to non-deterministic; there is not a proper structural relationships between these limitation, it appears to be missing some information and/or it is not clear to interpret the structural relationship between the limitations.

Dependent claims, which are not particularly rejected, are rejected based on the rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 26-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,558,195. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed toward similar subject matter except with minor obvious variation as shown below table and explain here.  Independent claim 22, directed toward a system for predictions of manufacturing process is similar to independent claim 1 of patent ‘195 and therefore, claim 1 of patent ‘195 are similar to claims 22 and 43 of instant application and claim 1 of patent ‘195 as provided in table below and independent claims 22 of instant application is directed toward a system for predictions of manufacturing processes is similar to independent claims 1 and 17 of patent ‘195 and independent claim 22 and 43 of the instant application, while claims 1 and 17 of the patent ‘195 appears to narrower that claims 22 and 43 of instant application therefore includes all limitations of claims 22 and 43 in the patent ‘195 of claims 1and 17 respectively; the instant applications and dependent claims 23-42 of instant application are similar to dependent claims 2-16 and 18-21 of patent ‘195. Applicant is also, suggested to review claims of patent 10712727 and applications 16/928499 which related to the instant application and pending claims appears to be similar to claims 22-43 of the instant application and any other application and/or patent which are not listed here since applicant has filed many related applications and applicant is requested to make appropriate action and/or correction as necessary and as required.

Instant Application
Patent 10558195
22. A system for predictions of manufacturing processes, comprising: a graphical user interface tool including computerized instructions for receiving, at a compute device, a manufacturing process request including a 

graphical user interface tool including computerized instructions for 
receiving, at a compute device, an electronic file including a digital model 
representative of a physical object to be manufactured;

an object analysis 
engine including computerized instructions for generating, from the digital 
model, a first set of parameters associated with the physical object;
and a predictive engine including computerized instructions for producing at least one non-deterministic predictive value associated with manufacturing the physical object, based at least in part upon at least one of the set of features or information derived from the set of features, and based at least in part upon one or more machine learning models; wherein at least one of the one or more machine learning models trained using a set of previously manufactured physical objects; and wherein the graphical user interface tool further includes computerized instructions for providing to a user a prediction report associated with manufacturing the physical object, the prediction report including information based upon the at least one non-deterministic predictive value.
a first machine learning engine including computerized instructions for generating a second set of parameters associated with the physical object from at least the first set of parameters;  and a second machine learning engine including computerized instructions for producing at least one predictive value associated with manufacturing the physical object, based at least in part upon the second set of parameters, and based at least in part upon one or more neural network machine learning models;  wherein at least one of the one or more neural network machine learning models is a regression model;  wherein the at least one predictive value corresponds to predicted cost;  and wherein the graphical user interface tool further includes computerized instructions for providing to a user responsive information associated with manufacturing the physical object, .



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  For example some prior arts listed below to show the relation to the inventive concept to the prior art(s) and suggested to the applicant to review and consider all prior arts in considering response to this office communication.  Examiner has not rejected any of the claims 22-43 against any of the cited prior arts of the record due to the rejection and/or objection to claims 22-43 and/or specification as stated above.

Sharma et al. (US 20170293269 A1) is related to control system with machine learning time series modeling wherein an unsupervised machine learning model can make prediction on time series data.

Jacobs, II et al. (US 10073439) is related to methods, systems and software for processing production or supply of designed products carried out on a computer system for ordering and executing expedited production options.

Achin et al. (US 20180046926 A1) is related to systems for time series predictive data analytics and related methods and apparatus.

The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAMESH B PATEL/Primary Examiner, Art Unit 2119